COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE MATTER OF I. K. AND E. K.,               §                No. 08-22-00055-CV
  CHILDREN,
                                                  §                  Appeal from the
                        Appellant.
                                                  §                 383rd District Court

                                                  §              of El Paso County, Texas

                                                  §               (TC# 2019DCM7783)

                                              §
                                            ORDER

       The Court has this day considered the Honorable Guadalupe Rivera’s request for extension

of time to conduct the hearing and concludes the motion should be GRANTED.

       Therefore, the trial court has until June 24, 2022 to hold the hearing pursuant to this Court’s

order of May 19, 2022. The District Clerk shall prepare and forward a supplemental clerk’s record

containing the trial court’s orders and/or findings on or before July 5, 2022. Further, the

transcription of the hearing, if any, shall be prepared, certified and filed with this Court on or

before July 5, 2022.

       IT IS SO ORDERED this 25th day of May, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.